DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation “a packet” at line 7 renders the claim indefinite because it is not clear whether this packet refers to “wireless packet-based traffic using a second antenna set”.  It is not clear as to how “a receiving state” operates with “a listening state” as a whole.
As to claim 8, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  In addition, the recitation “the AGC set” at line 12 should be changed to --the first AGC set--, in order to be consistent with “a first automatic gain controller (AGC)” at line 4.  Similarly, the recitation “a second AGC set” at lines 14-15 should be changed to --the second AGC set--; the recitation “a third AGC set” at line 17 should be changed to --the third AGC set--.
As to claim 14, it is rejected for similar reasons with respect to independent claim 1 as set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because in the specification, the phrase “A computer readable storage device” is mentioned broadly (open-ended) as different types of “memory” and “storage technologies”.  Under the broadest reasonable interpretation (BRI), “A computer readable storage device” covers forms of transitory propagating signals per se, and therefore would not be patent-eligible.
It is suggested that the recitation “A computer readable storage device” in claims 14-20 should be changed to --A non-transitory computer readable storage device --.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,283,420. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, see claim 1 of U.S. Patent No. 11,283,420.
As to claim 2, see claim 1 of U.S. Patent No. 11,283,420.
As to claim 3, see claims 2-3 of U.S. Patent No. 11,283,420.
As to claim 4, see claim 4 of U.S. Patent No. 11,283,420.
As to claim 5, see claim 5 of U.S. Patent No. 11,283,420.
As to claim 6, see claim 6 of U.S. Patent No. 11,283,420.
As to claim 7, see claim 7 of U.S. Patent No. 11,283,420.
As to claim 8, see claim 8 of U.S. Patent No. 11,283,420.
As to claim 9, see claim 9 of U.S. Patent No. 11,283,420.
As to claim 10, see claim 10 of U.S. Patent No. 11,283,420.
As to claim 11, see claim 11 of U.S. Patent No. 11,283,420.
As to claim 12, see claim 12 of U.S. Patent No. 11,283,420.
As to claim 13, see claim 13 of U.S. Patent No. 11,283,420.
As to claim 14, see claim 14 of U.S. Patent No. 11,283,420.
As to claim 15, see claim 14 of U.S. Patent No. 11,283,420.
As to claim 16, see claims 15-16 of U.S. Patent No. 11,283,420.
As to claim 17, see claim 17 of U.S. Patent No. 11,283,420.
As to claim 18, see claim 18 of U.S. Patent No. 11,283,420.
As to claim 19, see claim 19 of U.S. Patent No. 11,283,420.
As to claim 20, see claim 20 of U.S. Patent No. 11,283,420.
	Examiner’s Comments
Takano (US 2011/0310883) discloses using a first antenna set associated with a first Automatic Gain Controller (AGC) set; using a second antenna set associated with a second AGC set (see paragraphs [0119], [0120]).
Aparin (US 2016/0233580) discloses using a first antenna set associated with a first Automatic Gain Controller (AGC) set; using a second antenna set associated with a second AGC set (see paragraph [0043]).
Jiang (US 2021/0119760) discloses using a first antenna set associated with a first Automatic Gain Controller (AGC) set; using a second antenna set associated with a second AGC set (see paragraph [0053]).
Tandai (US 2008/0287066) discloses sharing wireless spectrum for higher-priority signals and lower-priority signals (see paragraphs [0054], and [0056]).
As to independent claim 1, the prior art of record fail to disclose a method, comprising: monitoring, in a listening state, a given section of wireless spectrum for higher-priority signals using a first antenna set associated with a first Automatic Gain Controller (AGC) set while concurrently monitoring the given section of wireless spectrum for wireless packet-based traffic using a second antenna set associated with a second AGC set; and receiving, in a receiving state, a packet via the first antenna set and the second antenna set using a third AGC set. 
As to independent claims 8, 14, dependent claims 2-7, 9-13, 15-20, they are discussed for similar reasons with respect to independent claim 1 as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takano (US 2011/0310883) discloses using a first antenna set associated with a first Automatic Gain Controller (AGC) set; using a second antenna set associated with a second AGC set (see paragraphs [0119], [0120]).
Aparin (US 2016/0233580) discloses using a first antenna set associated with a first Automatic Gain Controller (AGC) set; using a second antenna set associated with a second AGC set (see paragraph [0043]).
Jiang (US 2021/0119760) discloses using a first antenna set associated with a first Automatic Gain Controller (AGC) set; using a second antenna set associated with a second AGC set (see paragraph [0053]).
Tandai (US 2008/0287066) discloses sharing wireless spectrum for higher-priority signals and lower-priority signals (see paragraphs [0054], and [0056]).
Imamura (US 4,190,803) discloses priority channel monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646